ACCEPTED
                                                                                                                    04-15-00286-CV
                                                                                                        FOURTH COURT OF APPEALS
                                                                                                             SAN ANTONIO, TEXAS
                                                                                                             11/16/2015 11:42:20 AM
                                                                                                                     KEITH HOTTLE
                                                                                                                             CLERK



                                                                                      Mattheww E. Vandenbergg
                                                                                      (210) 228-2463 (Direct D
                                                                                                             Dial)
                                                                                                 FILED
                                                                                      (210) 242-4671    IN FFax)
                                                                                                     (Direct
                                                                                        4th COURT
                                                                                      mvanden         OF APPEALS
                                                                                             nberg@jw.com
                                                                                         SAN ANTONIO, TEXAS
                                                                                       11/16/2015 11:42:20 AM
                                            Novem
                                                mber 16, 20115                            KEITH E. HOTTLE
                                                                                                Clerk
                                                                                        Via E
                                                                                            Electronic F
                                                                                                       Filing
Fourth Court
       C     of Appeeals
Cadena-RReeves Justice Center
300 Dolo
       orosa, Suite 3200
                    3
San Anto
       onio, Texas 78205-3037 7

        Re:
        R        Noticee of Withdraawal of Requuest for Orall Argument, No. 04-15-000286-CV, CCity
                 of San
                      n Antonio accting by and through Cityy Public Serrvice Board ((“CPS Enerrgy”)
                 v. Tom
                      mmy Harral Constructio  on, Inc.


Dear Hon
       norable Justiices of the Court:
                                C

       On
       O June 29, 2015, Appeellant City of    o San Antoonio, acting by and throough City P      Public
Service Board
         B      (“CPSS Energy”), filed its brieef in the aboove-referencced matter. AAppellee Toommy
Harral Construction filed its brieef on July 15
                                              5, 2015 and tthen, in respponse to thiss Court’s ordder of
July 22, 2015,
         2     filed an
                     a amended Appellee’s
                                   A          Brief
                                              B      on Auggust 5, 2015.

        After
        A      reviewing those materials
                                  m       andd in the intterest of exppediency inn this acceleerated
appeal CPS
         C    Energy y will not file
                                   f  a replyy brief in tthis cause. Consequenttly, becausee this
interlocu
        utory appeal is an expediited matter, and in keep ing with thee requiremennts of Texas Rule
of Appelllate Proceduure 40.1(b), CPS Energy y requests thhat the causee be set for submission oon the
briefs at the
          t earliest possibility.
                     p

                                                   Sincerely,



                                                   Matthew E.. Vandenbergg

      g
MEV:ecg

cc:     Chad
        C    William
                   ms            Viaa Electronic Filing Manaager




JW |SAN ANTONIO     112
                      2 East Pecan Stre
                                      eet, Suite 2400 • San Antonio, TTexas 78205 | www.jw.com | Member of GLOB
                                                                                                              BALAW™


15115932v.2 103119/01974
                       4